DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5 July 2018 and 16 December 2019 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "with an added filter that matches the signal response from the excitable fluorescent taggants" in section “c”. Claim 26 has the same limitation.  It is unclear if the term  “matches” is being used as an adjective, as in the filter corresponds to the signal response, or as a verb is in the filter actively compares and matches the signal response. This lack of clear meaning leaves the claims indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-26, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Knepler, USPN 2005/0015348, in view of Smith et al., USPN 2009/0141961, in further view of Maruvada et al., USPN 2007/0111315, in further view of Tang, USPN 2010/0149531.
With regard to claims 13, 20, and 26, Knepler discloses a method for brewing a beverage in a brewing machine (0027) including inserting a dispensing cup into the brewing machine (automated brewing cup, 0051), wherein the cup includes a machine readable feature (RFID chip affixed directly thereon, 0051), generating a signal response from the feature (0033), and brewing the beverage in the brewing machine (0034). Knepler discloses using an RFID tag or barcode (0051) to authorize brewing (0034), but does not mention using a mixture of two or more excitable fluorescent taggants having different characteristic excitation patterns. Smith discloses a method of creating an authenticatable mark (0001) similar to the RFID (0003) of Knepler, and further discloses a machine readable feature including of a mixture of two or more excitable fluorescent (0014, 0064) taggants (0008) having different characteristic excitation patterns (0075, 0057-0059, 0073), the signal response including a spectrum profile that results from the excitation of all of the excitable fluorescent taggants (0029, 0056, 0061), and detecting the signal response with a signal response detector (0058) that includes a RGB sensor (0110) with an added filter (0017) that matches the signal response from the excitable fluorescent taggants (0058, 0080, 0110, 0093). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the identification tags of Smith as the identifier in the method of Knepler for the motivation of improved efficiency and cost effectiveness, as taught by Smith (0061). Smith does not disclose one excitable fluorescent taggant has a first emission spectrum that excites a second emission spectrum of another taggant. Maruvada discloses an identification method using fluorescent taggants (0008) similar to that of Smith, and further discloses one excitable fluorescent taggant has a first emission spectrum that excites a second emission spectrum of another taggant (0047). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the identification tags of Maruvada as the taggant identifier in the method of Knepler in view of Smith for the motivation of improved authentication, as taught by Maruvada (0006). While Smith teaches the sensor detecting color wavelength (0110), he does not specifically disclose it being an RGB sensor. While the examiner feels Smith reads on an RBG sensor, Tang specifically discloses a taggant wavelength sensor (0038) similar to that of Smith that is specifically an RGB sensor (0038). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the RGB of Tang as the sensor in the method of Knepler in view of Smith in further view of Maruvada for the motivation of improved color detection.
With regard to claim 14, Knepler in view of Smith in further view of Maruvada in further view of Tang discloses the method of claim 1, and Knepler further discloses the machine-readable feature is affixed, attached, printed, or coated on the cup and/or incorporated therein (0051). The motivation to combine remains the same as outlined above.
With regard to claims 15 and 22, Knepler in view of Smith in further view of Maruvada in further view of Tang discloses the method of claim 1, and Smith further discloses the machine readable feature includes a logo, text, design, or a combination thereof under intellectual property protection (0002). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the trademark of Smith as the sensor in the method of Knepler in view of Smith in further view of Maruvada in further view of Tang for the motivation of improved intellectual property protection.
With regard to claim 16, Knepler in view of Smith in further view of Maruvada in further view of Tang discloses the method of claim 1, and Smith further discloses the machine-readable feature is entirely covert (0003). The motivation to combine remains the same as outlined above.
With regard to claim 17, Knepler in view of Smith in further view of Maruvada in further view of Tang discloses the method of claim 1, and Smith further discloses the machine-readable feature is entirely overt (0002). The motivation to combine remains the same as outlined above.
With regard to claims 18, 21, and 24, Knepler in view of Smith in further view of Maruvada in further view of Tang discloses the method of claim 1, and Smith further discloses the machine-readable feature is partially covert and partially overt (“more covert”, 0002) and a geometric shape (0110). Tang further discloses combining overt and covert features (0030) and using a geometrical shape. It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the combination or shape of Tang as the feature in the method of Knepler in view of Smith in further view of Maruvada in further view of Tang for the motivation of increased difficulty of piracy.
With regard to claim 19, Knepler in view of Smith in further view of Maruvada in further view of Tang discloses the method of claim 1, and Smith further discloses the mixture of two or more excitable fluorescent taggants form a secure glyph (0056). The motivation to combine remains the same as outlined above.
With regard to claim 23, Knepler in view of Smith in further view of Maruvada in further view of Tang discloses the method of claim 1, and Smith further discloses the image or design is formed in part from a conventional ink (0071, 0103). The motivation to combine remains the same as outlined above.
With regard to claim 25, Knepler in view of Smith in further view of Maruvada in further view of Tang discloses the method of claim 1, and Tang further discloses machine readable feature is in the form of a geometrical design (0030, Fig. 2), and further disclose the geometrical design having an n-fold rotational symmetry greater than 3 (Fig. 2 has an n-fold rotational symmetry of 4). The motivation to combine remains the same as outlined above.
References Cited
Baus et al., USPN 2004/0172537, discloses a label made of fluorescent taggant (0011) that can be used to identify a coffee cup (0041).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434